Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 7/27/2002 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-6 are allowed.

Reason for Allowance
The present invention is directed to a k-anonymization device for generalization of attribute values of a database.
Each independent claim identifies the uniquely distinct features, particularly:
search for a node with k-anonymity, based on an assumption that a lattice structure is made up of nodes representing generalization levels of the attributes of the database, of the lattice structure in parallel by determining whether a generalized database obtained by generalizing the database to generalization levels corresponding to each node of the lattice structure has k-anonymity based on the generalized database represented by the codes, which is obtained by referring to the lists read from the memory; and
output a generalized database obtained by generalizing the database to generalization levels corresponding to a node with k-anonymity, which was found by the search, of the lattice structure.
The closest prior art:
Yoshino (US 20190147770 A1) discloses a method for data anonymization (Fig 1-11).
Himura (US 20140010109 A1) discloses a method for data server management (Fig 1-32).
Ito (US 20130291128 A1) disclose a anonymizing method for generalization of attribute information.
All the prior art discloses conventional k-anonymization device for generalization of attribute values of a database, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473